Citation Nr: 1613684	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected spondylothisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board.  Initially, a July 2008 Board decision denied the issue on appeal and also denied entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.  However, in February 2011, the Board vacated the July 2008 Board decision and remanded the claims for further evidentiary development.  The Board remanded the issue on appeal again in August 2012, March 2013, and July 2015.  The case now returns for appellate review.

As to the issue of entitlement to helpless child benefits, in an April 2012 rating decision, the VA Appeals Management Center granted entitlement to permanent incapacity for self-support for the Veteran's daughter.  The Veteran has not expressed disagreement with any aspect of this determination.  Since the April 2012 rating decision represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The Board observes that in November 2015, the RO granted secondary service connection for radiculopathy of the left lower extremity and assigned a 20 percent disability rating effective October 29, 2015.  To date, there is no indication in the record that a notice of disagreement has been filed as to this decision.  Therefore, this issue is not currently before the Board.   
  
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is required prior to adjudicating the Veteran's claim for a disability rating in excess of 40 percent for spondylothisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA spine examination to be adequate, the examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

In July 2015, the Board remanded this claim for a new examination to obtain, among other information, an opinion as to "whether any pain found on examination limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups."  Under medical history, the October 2015 VA examination report states that the Veteran did not report flare-ups of spine condition.  In addition, under range of motion and functional limitation, the October 2015 VA examination report states that no response was provided as to flare-ups.  However, the evidence of record, specifically VA medical center records from July 2010 and VA examination reports from November 2012 and July 2013, reflects that the Veteran experienced flare-ups of his spine condition, including periods of incapacity requiring bed rest.  

Although the October 2015 VA examiner indicated that he reviewed the Veteran's VA treatment records, the examination report does not reflect consideration of all evidence of record.  In addition, the October 2015 VA examiner did not offer an adequate opinion as to whether there was additional limitation of motion or functional loss as a result of increased pain experienced during flare-ups, and, if so, the degree of additional functional loss or limitation of motion.  Further, the examiner did not opine as to whether there is additional limitation of motion when the spine is used repeatedly over time, despite the Veteran's complaints about pain with walking, driving, and sitting.  See Mitchell, 25 Vet. App. at 43-44.  Accordingly, the Board finds that the October 2015 VA examination is inadequate for rating purposes, and that the matter must be remanded so that an adequate VA opinion may be obtained.  See Barr, 21 Vet. App. at 307.    

Given the deficiencies in the October 2015 VA examination, the Board finds that the RO did not substantially comply with the instructions contained in the July 2015 remand.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure the RO's compliance on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current level of severity of his service-connected back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. 

In rendering the above opinion, even if the Veteran advances not having flare-ups at this time, the VA examiner should address the Veteran's reports of flare-ups in the July 2010 VA medical records and in the VA spine examination reports from November 2012 and July 2013.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the Veteran's reports, or explain why it is not feasible to render such an opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




